10-5202-ag
        Singh v. Holder
                                                                                       BIA
                                                                                Montante, IJ
                                                                               A077 051 243
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 24th day of April, two thousand twelve.
 5
 6      PRESENT:
 7               ROSEMARY S. POOLER,
 8               RICHARD C. WESLEY,
 9               RAYMOND J. LOHIER, JR.,
10                    Circuit Judges.
11      _______________________________________
12
13      NARINDER SINGH,
14               Petitioner,
15
16                        v.                                   10-5202-ag
17                                                             NAC
18      ERIC H. HOLDER, JR., UNITED STATES
19      ATTORNEY GENERAL,
20               Respondent.
21      _______________________________________
22
23      FOR PETITIONER:                Maleeha Haq, Hardeep S. Rai, San
24                                     Francisco, California.
25
26      FOR RESPONDENT:                Tony West, Assistant Attorney
27                                     General; Richard M. Evans, Assistant
28                                     Director; Margaret A. O’Donnell,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Narinder Singh, a native and citizen of India, seeks

 6   review of a December 6, 2010 order of the BIA, affirming the

 7   February 10, 2009 decision of Immigration Judge (“IJ”)

 8   Philip J. Montante, Jr., which denied his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Singh, No. A077

11   051 243 (B.I.A. Dec. 06, 2010), aff’g No. A077 051 243

12   (Immig. Ct. Buffalo, N.Y. Feb. 10, 2009).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions.     Zaman v. Mukasey, 514

17   F.3d 233, 237 (2d Cir. 2008) (per curiam).    The applicable

18   standards of review are well-established.     See 8 U.S.C. §

19   1252(b)(4)(B); Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

20   2009).

21       The agency reasonably determined that conditions in

22   India had changed sufficiently since Singh left in 2000,

23   such that he no longer had a well-founded fear of

                                  2
 1   persecution.   See 8 C.F.R. § 1208.13(b)(1)(ii) (A).    In

 2   determining that country conditions had changed, the agency

 3   relied on the U.S. Department of State’s 2008 India Issue

 4   Paper on the Treatment of Sikhs (“2008 Issue Paper”), which

 5   indicated that “conditions for Indian Sikhs differ

 6   dramatically from those of the 1980s and 1990s,” and that

 7   although there may still be instances of “[h]uman rights

 8   abuses . . . by police throughout India,” “[t]here is no

 9   indication that Sikhs are singled out for such abuse or that

10   such abuse occurs with either the overt or tacit consent of

11   the Government of India.”   This reliance was reasonable.

12   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

13   341-42 (2d Cir. 2006); Surinder Singh v. BIA, 435 F.3d 216,

14   219 (2d Cir. 2006).

15       Moreover, contrary to Singh’s contention that the

16   agency erred in relying exclusively on the 2008 Issue Paper

17   without considering contrary background evidence, there is

18   no indication that either the IJ or the agency ignored other

19   evidence.   See Xiao Ji Chen, 471 F.3d at 337 n.17;    Jian Hui

20   Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).     Indeed,

21   the only evidence in the record supporting Singh’s

22   contention that Sikhs in India continued to face persecution


                                   3
 1   after his arrival in the U.S. pre-date the 2008 Issue Paper

 2   by several years.    That evidence, therefore, does not

 3   contradict the agency’s determination that the more recent

 4   findings contained in the 2008 Issue Paper indicated that

 5   conditions for Sikhs in India had significantly improved.

 6   Accordingly, to the extent that the record contained

 7   evidence that contradicted the conclusions in the 2008 Issue

 8   Paper, the agency’s decision to accord greater weight to the

 9   2008 Issue Paper in its decision was reasonable.     See Jian

10   Hui Shao, 546 F.3d at 171; see also Xiao Ji Chen, 471 F.3d

11   at 342.

12       Thus, the agency did not err in finding that a

13   fundamental change in circumstances in India rebutted the

14   presumption that Singh had a well-founded fear of

15   persecution.    Cf. Niang v. Mukasey, 511 F.3d 138, 149 (2d

16   Cir. 2007).    The agency also did not place excessive

17   reliance on the U.S. Department of State’s 2008 Issue Paper

18   or ignore evidence contrary to those reports.     See Tian-Yong

19   Chen v. INS, 359 F.3d 121, 130 (2d Cir. 2004); see also Tu

20   Lin v. Gonzales, 446 F.3d 395, 400 (2d Cir. 2006).

21   Accordingly, the agency reasonably denied Singh’s asylum and

22   withholding of removal claims.     Cf. Paul v. Gonzales, 444


                                    4
 1   F.3d 148, 156 (2d Cir. 2006).       Moreover, the agency

 2   reasonably denied CAT relief because the same considerations

 3   that led the agency to conclude that Singh did not establish

 4   a likelihood of persecution in India provide substantial

 5   evidence for its conclusion that he is not likely to be

 6   tortured.   Cf. Paul, 444 F.3d at 155–56.

 7       For the foregoing reasons, the petition for review is

 8   DENIED. Singh’s motion for a stay of removal is DISMISSED as

 9   moot.

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13




                                     5